--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 
 


CONSULTING AGREEMENT
CONSULTING AGREEMENT effective as of November 4, 2015 between MELA Sciences,
Inc. (the "Company"), a Delaware corporation, and Samuel E. Navarro (the
"Consultant").
Recitals:
The Consultant is a member of the Company's Board of Directors and serves on the
Transaction Committee of the Board.  He has longstanding experience and
extensive contacts in the medical device industry.
Following the Company's acquisition of the XTRAC excimer laser and VTRAC excimer
lamp businesses in June 2015, the Consultant has devoted a considerable amount
of time and effort to provide strategic support and guidance to the Company and
its senior management in connection with the integration and operation of the
Company's expanded business.
The parties wish to enter into this Agreement to set forth the basis on which
the Consultant will continue to provide such support to the Company and its
senior management as a consultant to the Company and with respect to certain
other matters in connection with such engagement, all as set forth more fully in
this Agreement.
NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:
1.            Engagement.  The Company hereby engages the Consultant as a
consultant to the Company, and the Consultant hereby accepts such engagement, on
the terms and conditions set forth in this Agreement.
2.            Duties.  As a consultant to the Company, the Consultant agrees to
perform the services described on Exhibit A.  The Consultant shall report to the
Board of Directors of the Company or its designee.
3.            Term.  The term of the Consultant's engagement hereunder shall
commence on the effective date of this Agreement and shall continue in effect
through June 30, 2016.  The parties may renew this Agreement thereafter upon
their mutual written agreement.  This Agreement shall terminate immediately if
the Consultant ceases to serve as a member of the Company's Board of Directors.
4.            Compensation.
(a)            Consulting Fees.  In consideration of the services performed and
to be performed hereunder, the Consultant shall be paid the consulting fees set
forth on Exhibit A.
 

--------------------------------------------------------------------------------

(b)            Reimbursement of Expenses.  The Consultant shall be reimbursed
for out-of-pocket expenses reasonably incurred by the Consultant in performing
the consulting services contemplated by this Agreement, provided that such
expenses are pre-approved by the Company, documented and submitted in accordance
with the reimbursement policies of the Company as in effect from time to time.
(c)            Entire Compensation.  The compensation provided for in this
Section 4 shall constitute full payment for the services to be rendered by the
Consultant to the Company as a consultant pursuant to this Agreement.
5.            Non-Disclosure.
(a)            Confidentiality and Non-Use Obligations.  The Consultant
acknowledges that, in the course of performing services for the Company, the
Consultant may obtain knowledge of the Company's inventions, discoveries,
know-how, trade secrets, business plans, products, processes, software,
formulas, methods, models, prototypes, materials, disclosures, contractor and
supplier lists, names and positions of employees and/or other proprietary and/or
confidential information (collectively, the "Confidential Information").  The
Consultant agrees to keep the Confidential Information secret and confidential
and not to publish, disclose or divulge any confidential information to any
other person, or use any confidential information for the Consultant's own
benefit or to the detriment of the Company, or for any purpose other than in
connection with the performance of consulting services to the Company, without
the prior written consent of the Company, whether or not such Confidential
Information was discovered or developed by the Consultant.  The Consultant also
agrees not to divulge, publish or use any proprietary and/or confidential
information of others that the Company is obligated to maintain in confidence.
(b)            Exclusions.  The restrictions on use and disclosure of the
Confidential Information set forth in this Agreement shall not apply to any
portion of the Confidential Information that:  (i) is at the time of disclosure
or thereafter becomes generally available to the public other than as a result
of disclosure by the Consultant; (ii) becomes available to the Consultant on a
non-confidential basis from a source other than the Company that has represented
to the Consultant (and regarding which the Consultant reasonably believes) that
such source is entitled to disclose it; (iii) was known to or in the possession
of the Consultant immediately prior to the time of disclosure as evidenced by
the Consultant's records and files at such time; or (iv) is independently
developed or acquired by the Consultant without use of or reference to the
Company's Information, as evidenced by documentation or other evidence in the
Consultant's possession.
6.            Inventions and Discoveries.
(a)            Disclosure.  The Consultant shall promptly and fully disclose to
the Company, with all necessary detail, all developments, know-how, discoveries,
inventions, improvements, concepts, ideas, formulae, processes and methods
(whether copyrightable, patentable or otherwise) made, received, conceived,
acquired or written by the Consultant (whether or not at the request or upon the
suggestion of the Company), solely or jointly with others, during the course of
performing services for the Company as a consultant or that are
 
2

--------------------------------------------------------------------------------

otherwise made by the Consultant through the use of the Company's time,
facilities or materials (the foregoing being hereinafter referred to
collectively as the "Inventions").
(b)            Assignment and Transfer.  The Consultant hereby assigns and
transfers to the Company all of the Consultant's rights, titles and interests in
and to each of the Inventions, and the Consultant further agrees to deliver to
the Company any and all drawings, notes, specifications and data relating to
each of the Inventions, and to sign, acknowledge and deliver all such further
papers, including applications for and assignments of copyrights and patents,
and all renewals thereof, as may be necessary to obtain copyrights and patents
for any and all of the Inventions in any and all countries and to vest title
thereto in the Company and its successors and assigns and to otherwise protect
the Company's interests therein.
(c)            Company Documentation.  The Consultant shall hold for the benefit
of the Company all documentation, programs, data, records, research materials,
drawings, manuals, disks, reports, sketches, blueprints, letters, notes,
notebooks and all other writings, electronic data, graphics and tangible
information and materials of a secret, confidential or proprietary information
nature relating to the Company or the Company's business that are, at any time,
in the possession or under the control of the Consultant.
7.            Injunctive Relief.  The Consultant acknowledges that the
Consultant's compliance with the agreements in Sections 5 and 6 hereof is
necessary to protect the good will and other proprietary interests of the
Company and that the Consultant has been and will be entrusted with highly
confidential information regarding the Company and its technology and is
conversant with the Company's affairs, its trade secrets and other proprietary
information.  The Consultant acknowledges that a breach of the Consultant's
agreements in Sections 5 and 6 hereof will result in irreparable and continuing
damage to the Company for which there will be no adequate remedy at law; and the
Consultant agrees that, in the event of any breach of the aforesaid agreements,
the Company and its successors and assigns shall be entitled to injunctive
relief and to such other and further relief as may be proper.
8.            Certain Representations, Warranties and Agreements of the
Consultant.  The Consultant hereby represents and warrants to the Company that:
(a) the Consultant is not a party to or otherwise subject to any agreements or
restrictions that would prohibit the Consultant from entering into this
Agreement and carrying out the transactions contemplated by this Agreement in
accordance with the terms hereof, and this Agreement and the transactions
contemplated hereby will not infringe or conflict with, and are not inconsistent
with, the rights of any other person or entity; and (b) the Consultant is not:
(i) an individual who has been debarred by the U.S. Food and Drug Administration
(the "FDA") pursuant to 21 U.S.C. 335a (a) or (b) (a "Debarred Individual") from
providing services in any capacity to a person that has an approved or pending
drug product application, or (ii) an employer, employee or partner of a Debarred
Individual.
9.            Survival of Representations, Warranties and Covenants.  The
provisions of this Agreement that by their terms are intended to endure beyond
the term of this Agreement shall survive the termination of this Agreement.
 
3

--------------------------------------------------------------------------------

10.            Supersedes Other Agreements.  This Agreement supersedes and is in
lieu of any and all other consulting, employment and compensation arrangements
between the Consultant and the Company, but shall not supersede any existing
confidentiality, nondisclosure or invention assignment agreements between the
Consultant and the Company.
11.            Independent Contractor.  The parties intend that the Consultant
shall render services hereunder as an independent contractor, and nothing herein
shall be construed to be inconsistent with this relationship or status.  The
Consultant shall not be entitled to any benefits paid by the Company to its
employees.  The Consultant shall be solely responsible for any tax consequences
applicable to the Consultant by reason of this Agreement and the relationship
established hereunder, and the Company shall not be responsible for the payment
of any federal, state or local taxes or contributions imposed under any
employment insurance, social security, income tax or other tax law or regulation
with respect to the Consultant's performance of consulting services hereunder.
12.            Amendments.  Any amendment to this Agreement shall be made in
writing and signed by the parties hereto.
13.            Enforceability.  If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.
14.            Construction.  This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of Delaware.
15.            Assignment.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.  This Agreement and the obligations
created hereunder may not be assigned by the Consultant.
16.            Notices.  All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy; addressed to such party at the address set forth below or
such other address as may hereafter be designated in writing by the addressee to
the addressor:
If to the Company:


MELA Sciences, Inc.
100 Lakeside Drive, Suite 100
Horsham, PA  19044
Attention: Chair, Nominating and Governance Committee
 
4

--------------------------------------------------------------------------------



If to the Consultant, at the address set forth on the signature page.


Any party may from time to time change such party's address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
party sought to be charged with its contents.
17.            Waivers.  No claim or right arising out of a breach or default
under this Agreement shall be discharged in whole or in part by a waiver of that
claim or right unless the waiver is supported by consideration and is in writing
and executed by the aggrieved party hereto or such party's duly authorized
agent.  A waiver by any party hereto of a breach or default by the other party
hereto of any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.
18.            Counterparts; Facsimile or Electronic Transmission.  This
Agreement may be exercised by the parties in separate counterparts, each of
which shall be an original and both of which, taken together, shall constitute
one and the same agreement.  A facsimile or electronic transmission of a scanned
copy of a signed counterpart signature page hereto shall be deemed to be an
originally executed copy for purposes of this Agreement.
(Signature page follows.)
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
MELA SCIENCES, INC.




By:/s/ David K. Stone                                    
David K. Stone, Chair
                                                                                                                                                                                   
Nominating and Governance Committee




/s/ Samuel E. Navarro                                    
Samuel E. Navarro




Consultant's Address:




                                                                                    



                                                                                    











 


6

--------------------------------------------------------------------------------

EXHIBIT A
Services:
The Consultant shall provide the following consulting services to the Company:
strategic support, advice and guidance to the Company and its management team in
connection with the integration and operation of the Company's expanded
business, investor relations and internal and external business development
activities.
The Consultant shall make himself available to consult with the Company's
President and Chief Executive Officer, and other members of its management team,
on request at mutually convenient times, throughout the term of this Agreement.
The Consultant shall report to the Board of Directors on at least a quarterly
basis, and otherwise when requested by the Board, regarding the time devoted by
the Consultant to the performance of the Services and a description of the
specific Services performed during the period since his prior report.
Consulting Fees:
The Consultant shall be paid (i) an upfront payment of $40,000 within five
business days after the date of this Agreement for his advice and services prior
to the date of this Agreement and (ii) a retainer in the amount of $10,000 per
month, commencing November 10, 2015 and continuing on the tenth day of each
month thereafter through June 10, 2016.
 

--------------------------------------------------------------------------------